Case: 19-12086   Date Filed: 05/22/2020   Page: 1 of 5



                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-12086
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:17-cv-21911-RNS



ANTHONY SANCHEZ,

                                                          Petitioner-Appellant,

                                 versus

SECRETARY, DEPARTMENT OF CORRECTIONS,
THE ATTORNEY GENERAL OF THE STATE OF FLORIDA,

                                                      Respondents-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (May 22, 2020)

Before WILSON, MARTIN, and ROSENBAUM, Circuit Judges.

PER CURIAM:
               Case: 19-12086     Date Filed: 05/22/2020   Page: 2 of 5



      Anthony Sanchez, a pro se Florida prisoner serving a life sentence for armed

sexual battery involving physical force and felony battery, appeals the district

court’s denial of his 28 U.S.C. § 2254 petition. He argues that trial counsel was

ineffective for failing to object to the prosecutor’s references at closing argument

to him as an “armed kidnapper,” “rapist,” “armed robber,” and “armed burglar,” as

well as the prosecutor’s statement that there was no evidence of a “romantic and

consensual relationship between [the victim] and this rapist.”

      Sanchez filed a motion for a certificate of appealability (COA) in this case,

and we concluded that reasonable jurists would not disagree as to whether trial

counsel was ineffective for failing to object to the prosecutor’s statement that there

was “no evidence of [a] romantic and consensual relationship.” However, we

granted a COA with respect to Sanchez’s “claim that his attorney was ineffective

for not objecting to disparaging comments made by the prosecutor at trial.”

      We review de novo the district court’s denial of a § 2254 petition. McNair

v. Campbell, 416 F.3d 1291, 1297 (11th Cir. 2005). We review mixed questions of

law and fact, such as an ineffective-assistance claim, de novo and the district

court’s factual findings for clear error. Id. In examining a § 2254 petition, the

scope of our review is limited to the issues specified in the COA. Pardo v. Sec’y,

Fla. Dep’t of Corr., 587 F.3d 1093, 1103 (11th Cir. 2009).




                                          2
               Case: 19-12086      Date Filed: 05/22/2020    Page: 3 of 5



      The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)

provides that, after a state court has adjudicated a claim on the merits, a federal

court may grant habeas relief only if the state court’s decision was (1) “contrary to,

or involved an unreasonable application of, clearly established Federal law” or

(2) “based on an unreasonable determination of the facts in light of the evidence

presented in the State court proceeding.” 28 U.S.C. § 2254(d)(1)–(2). Thus, while

review of the district court’s ruling is de novo, the state court’s decision is

reviewed with deference. Reed v. Sec’y, Fla. Dep’t of Corr., 593 F.3d 1217, 1239

(11th Cir. 2010).

      A state court decision involves an “unreasonable application” of Supreme

Court precedent where the state court correctly identifies the governing legal

principle but applies it to the facts of the petitioner’s case in an objectively

unreasonable manner. Barnes v. Sec’y, Dep’t of Corr., 888 F.3d 1148, 1155

(2018). The “unreasonable application” inquiry requires that the state court

decision be more than incorrect—it must be “objectively unreasonable.” Id.

       To establish a claim of ineffective assistance of counsel, a defendant must

show that (1) counsel’s performance was deficient, and (2) the deficient

performance prejudiced his defense. Strickland v. Washington, 466 U.S. 668, 687

(1984). Defense counsel’s performance is measured under an objective standard of

reasonableness, and there is a strong presumption that counsel’s conduct falls


                                            3
              Case: 19-12086     Date Filed: 05/22/2020   Page: 4 of 5



within the range of reasonable performance. Id. at 688–89. “The standards created

by Strickland and § 2254 are both ‘highly deferential,’ and when the two apply in

tandem, review is ‘doubly’ so.” Harrington v. Richter, 562 U.S. 86, 105 (2011)

(citations omitted). Thus, “the question is not whether counsel’s actions were

reasonable,” but “whether there is any reasonable argument that counsel satisfied

Strickland’s deferential standard.” Id.

      To obtain habeas relief on the basis that the prosecutor made improper

comments during closing argument, a petitioner must demonstrate that the

comments “so infected the trial with unfairness as to make the resulting conviction

a denial of due process.” Darden v. Wainwright, 477 U.S. 168, 171, 178–81

(1986). Under Florida law, a prosecutor must confine his closing argument to the

evidence in the record. Huff v. State, 437 So. 2d 1087, 1090 (Fla. 1983). In

making a closing argument, the prosecutor should review the evidence and explain

any inferences that may be drawn from it. Gonzalez v. State, 136 So. 3d 1125,

1143 (Fla. 2014). “It is improper for a prosecutor to refer to the accused in

derogatory terms, in such manner as to place the character of the accused in issue.”

Pacifico v. State, 642 So. 2d 1178, 1183 (Fla. 1st DCA 1994). In evaluating

whether a prosecutor’s comment is permissible, “the comment should be examined

in the context in which it is made.” Jackson v. State, 89 So. 3d 1011, 1018 (Fla.

4th DCA 2012) (internal quotation mark omitted).


                                          4
                Case: 19-12086       Date Filed: 05/22/2020     Page: 5 of 5



       Here, the district court did not err in denying Sanchez habeas relief. As an

initial matter, the issue of whether counsel was ineffective for failing to object to

the prosecutor’s statement that there was no evidence of a “romantic and

consensual relationship between [the victim] and this rapist” is outside the scope of

the COA and our review. See Pardo, 587 F.3d at 1103. Turning to the merits of

Sanchez’s petition, the state postconviction court did not unreasonably apply

Strickland in concluding that Sanchez’s ineffective-assistance claim failed because

the prosecutor’s comments were not improper. In referring to Sanchez as an

“armed kidnapper,” “rapist,” “armed robber,” and “armed burglar,” the prosecutor

was advocating for a conclusion that could be reached from the evidence. See

Pacifico, 642 So. 2d at 1183–84 (finding improper certain derogatory comments by

a prosecutor during closing argument where “they did not relate to any evidence

submitted at trial, and had no bearing on the issues to be decided by the jury”).

Unlike in Pacifico, the references here were made in the context of the evidence

adduced at trial and referred directly to the charges against Sanchez,1 not to a

character trait that was ancillary to or unsupported by the evidence. Accordingly,

we affirm.

       AFFIRMED.


1
 Sanchez was charged with armed sexual battery, armed burglary, armed kidnapping, felony
battery, and armed robbery. The jury convicted him of only armed sexual battery and felony
battery.
                                              5